 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARK PHILLIPS,                                   CASE NO. C18-1804 MJP

11                                 Plaintiff,                ORDER STAYING CASE

12                  v.

13          JOYCE PRIMM SCHWIECKERT, et
            al.,
14
                                   Defendants.
15

16
            On April 3, 2019, the Court held a conference with the parties in open court to discuss the
17
     status of the companion dissolution action in state court and the Court’s concerns about possible
18
     conflict of interest issues raised by Defendant Keane’s representation of himself and the other
19
     Defendants while a party to the case. At the conclusion of the hearing, the Court ruled as
20
     follows:
21
            IT IS ORDERED that this matter is STAYED until 30 days after the issuance of Findings
22
     of Fact and Conclusions of Law and a dissolution decree in the underlying state proceedings.
23
     Once the parties have notified the Court of that occurrence, they will be required to submit a
24


     ORDER STAYING CASE - 1
 1   Joint Status Report which reflects the participation of all parties in the preparation of a single

 2   document.

 3          IT IS FURTHER ORDERED that, should this matter proceed forward following the

 4   conclusion of the dissolution proceedings, defense counsel will provide the Court with waivers

 5   from the individual Defendants of any conflicts represented by his continuing representation, as

 6   well as an affidavit indicating how he intends to present evidence on his own behalf while acting

 7   both as his own attorney and the attorney for the other Defendants.

 8

 9          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

10          Dated April 3, 2019.



                                                            A
11

12
                                                            Marsha J. Pechman
13                                                          United States Senior District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER STAYING CASE - 2
